RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 08a0062p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                      X
                                                       -
 UNITED STATES OF AMERICA,
                                                       -
                Plaintiff-Appellee/Cross-Appellant,
                                                       -
                                                       -
                                                           Nos. 06-5077/5079/5103/5104/
          v.
                                                       ,
                                                           5153/5154/5155/5157
                                                        >
 CHARLES THOMAS ALLEN, II, et al.,                     -
           Defendants-Appellants/Cross-Appellees. -
                                                      N
                      Appeal from the United States District Court
                    for the Eastern District of Kentucky at Lexington.
                No. 05-00039—Jennifer B. Coffman, Chief District Judge.
                                    Argued: December 5, 2007
                              Decided and Filed: February 5, 2008
                Before: RYAN, BATCHELDER, and GRIFFIN, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Patrick F. Nash, Lexington, Kentucky, Michael R. Mazzoli, COX & MAZZOLI,
Louisville, Kentucky, Fred E. Peters, LAW OFFICES OF FRED E. PETERS, Lexington, Kentucky,
Adele Burt Brown, Lexington, Kentucky, for Appellants. Kevin R. Gingras, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: Patrick F. Nash,
Lexington, Kentucky, Michael R. Mazzoli, COX & MAZZOLI, Louisville, Kentucky, Fred E.
Peters, John L. Tackett, LAW OFFICES OF FRED E. PETERS, Lexington, Kentucky, Adele Burt
Brown, Lexington, Kentucky, for Appellants.        Kevin R. Gingras, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., Charles P. Wisdom, Jr., ASSISTANT UNITED
STATES ATTORNEY, Lexington, Kentucky, for Appellee.
                                       _________________
                                           OPINION
                                       _________________
        ALICE M. BATCHELDER, Circuit Judge. Defendant-Appellants Charles Allen, Eric
Borsuk, Warren Lipka, and Spencer Reinhard (collectively “defendants”) appeal from the district
court’s imposition of 87-month prison sentences. All four defendants claim an identical error in the
sentence calculation and the government cross-appeals, claiming an identical error in all four
sentences. Because we resolve these claims identically for all four defendants, we have consolidated
all eight appeals into this single opinion. Defendant Allen claims two additional errors, peculiar to
his sentence, and we address those two claims individually, within this same opinion. The
convictions, which followed from guilty pleas without written plea agreements, are not at issue.


                                                 1
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                                 Page 2
5104/5153/5154/5155/5157


                                                   I.
        The defendants were college buddies (19-20 years old) who hatched a plan to steal rare
books from the special collections library at Transylvania University (Lexington, KY) and sell them
at auction in New York City. Their earliest musings began in January 2004, but the actual robbery
did not occur until December 17, 2004. They were apprehended February 11, 2005, pleaded guilty
on April 21, 2005, were sentenced to prison on December 15, 2005, and appealed December 23,
2005.
        In July 2004, after months of idle discussion, these four men decided in earnest to carry out
the robbery, which led to months of research (about rare books, auction houses, Swiss Bank
accounts, etc.), brainstorming, and planning. As planning progressed, each of the four took on
separate responsibilities: Warren Lipka created aliases (e.g., “Walter Beckman”) with fictional
backgrounds, set up email accounts for those aliases, and contacted the library and various auction
houses. Spencer Reinhard created disguises, drew floor plans and maps, and created false
documents. Eric Borsuk and Chaz Allen staked out the library to determine staffing and security,
planned the getaway (e.g., got a car, planned the route, etc.), and generally financed the operation
(e.g., made hotel accommodations in New York and purchased snacks for the trip).
         They determined that the best time for the robbery was December, just before the
University’s fall term ended. They also decided to use Christie’s auction house (New York, NY)
to sell the stolen books. The plan involved only certain, rare and very valuable books.
        On December 3, 2004, while posing as one “Walter Beckman,” they sent an email to
Christie’s “private sales department,” claiming to be “in possession of rare books . . . worth
millions,” and seeking a meeting in late December 2004. On December 7, 2004, “Beckman” sent
another email, apparently in response to a Christie’s reply, this time stating: “I have a first addition
[sic] Origin of Species by Charles Darwin, manuscripts that date back to the 1500s, and a collection
of John James Audubon’s Qquadrupeds [sic] and Birds of America. I know that these books are
worth a lot . . . .” The email concluded with a renewed request for a December meeting.
       Meanwhile, Lipka, again representing himself as “Walter Beckman,” an out-of-town
businessman, telephoned Mrs. B.J. Gooch, the Special Collections Librarian at the Transylvania
University Library, to request an appointment to view several of the library’s rare books, including:
Origin of Species, Illuminated Manuscripts, and the John James Audubon collection. Mrs. Gooch
agreed and scheduled the appointment for 2:00 p.m. on Thursday, December 16, 2004. On
December 6, 2004, “Beckman” (Lipka and Reinhard) sent an email (from a University of Kentucky
computer lab) to Mrs. Gooch, confirming the appointment and again specifying an interest in “the
famous Audubon books, the first addition [sic] Darwin, and any of the Illuminated Manuscripts.”
         On Monday or Tuesday, December 13 or 14, “Beckman” called Mrs. Gooch and rescheduled
for 3:30 p.m. Thus, on Thursday at 3:30 p.m., the robbery was finally at hand and after months of
planning, this was the plan: all four men would enter the library, take the books by force, and run
for it. They arrived at the library dressed as “old men” — makeup, wigs, hats, and costumes, such
as “one would typically see worn in a play or some other type of theatrical performance” — but
aborted the plan at the last minute. The exact reason for aborting is unclear; they may have seen a
flaw in the plan or simply panicked, though it was suggested that a student, unaware of the
impending robbery, recognized one of them and asked what they were doing in those ridiculous
costumes. The costumes were sufficiently ridiculous that two library employees, including Susan
Brown, the Director of the Library, noticed them, but merely assumed some sort of college prank
or goof.
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                                 Page 3
5104/5153/5154/5155/5157


      At approximately 4:00 p.m. that afternoon — after aborting and fleeing — “Beckman” called
Mrs. Gooch and apologized for missing the appointment, claiming to have been out of town for
work. He asked to reschedule for the next morning, Friday, December 17, 2004, at 11:00 a.m. Mrs.
Gooch reluctantly obliged, and agreed that he could bring a friend to view the books as well.
         When Lipka, posing as “Walter Beckman,” arrived for the appointment at slightly after 11:00
a.m. on Friday, Mrs. Gooch was surprised by two things: (1) he was much younger than she had
expected, and (2) he was wearing an unseasonably heavy coat, gloves, and hat. After establishing
that the elevator was working and there were no cameras in the library, “Beckman” asked if he could
have his friend join them. When Mrs. Gooch agreed, he made a call on his cell phone and “within
one minute,” a second man arrived (Eric Borsuk) — wearing a heavy coat, a bandage on his face,
and eyeglasses — who introduced himself as “John.” Both men signed in with illegible signatures.
         Once inside the Special Collections Library, the two men wrestled Mrs. Gooch to the ground,
and began zapping her in the arm with a pen-type stun gun, which caused a tingling sensation and
left a small bruise, but did not cause any significant pain or lasting harm. Mrs. Gooch screamed,
though she knew that no one could hear her from that location in the library, but she did not panic.
She testified that, while being subdued, she felt the tingling, heard an electric humming and popping
noise, and feared that she was being zapped with a stun gun. She was particularly unnerved,
however, when Lipka — whom she did not know — called her by her first name, warning her:
“B.J., if you just keep on struggling, it will only hurt more. Do you want it to hurt more?” Greatly
frightened by this threat, her awareness of the stun gun, and the hair-raising intimacy of the robber
having used her first name so casually, Mrs. Gooch submitted and the two men bound her hands and
feet with plastic zip ties. They also removed her glasses and covered her eyes with a stocking cap.
        Lipka and Borsuk then began to collect the seven (7) “objects of cultural heritage” — some
comprising multiple volumes or pieces — that Mrs. Gooch had set out in anticipation of the
appointment, and prepared to carry them from the library by way of an elevator to a first-floor
emergency exit. These seven “objects,” all of which were eventually recovered undamaged, were
later appraised by Sotheby’s (New York, NY), and have been described as follows:
       1.      Hortus Sanitatis, Ortus Sanitatis translate de Laten en Francois. Paris, circa
               1500. Two volumes, with four full-page woodcuts and approximately 450
               woodcut illustrations in the text. Estimated value: $450,000.
       2.      Pencil drawings, believed to have been commissioned for The Birds of
               America, Second Octavo Edition. New York and Philadelphia, circa 1855.
               Twenty of a 21-piece collection (one drawing was on display, and hence, not
               with the collection at the time of the robbery). Estimated value: $50,000.
       3.      A Synopsis of the Birds of North America, by John James Audubon. New
               York, 1839. Eight volumes, mostly unopened. Autographed by John James
               Audubon himself, as a gift to a friend. Estimated value: $10,000.
       4.      On the Origin of Species by Means of Natural Selection, by Charles Darwin.
               London, 1859. First edition; rebound. Estimated value: $25,000.
       5.      Illuminated Manuscript, Devotional Calendar. England, circa 1425. Sixty
               leaves, one full-page miniature, and elaborate initials and illuminations
               throughout. Estimated value: $200,000.
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                               Page 4
5104/5153/5154/5155/5157


       6.      The Birds of North America from Original Drawings, by John James
               Audubon. London, 1827-1838. Four (4) volumes, elephant folio, 435 hand-
               colored engraved plates. Estimated value: $4,800,000.
       7.      The Viviparous Quadrupeds of North America, by John James Audubon and
               John Bachman. New York, 1845-1848. Three (3) volumes, with 150 hand-
               colored lithograph plates. Estimated value: $225,000.
        There is some dispute as to whether the robbers intended to take only certain objects or “as
much as they could carry,” but, as evidenced by their planning, they had clearly foreseen that the
objects they coveted would be very large and heavy. Consequently, they brought with them a (pink)
bed sheet, which they laid out on the floor, for carrying the objects. Apparently, even with their
planning, however, they had underestimated the sizes and weights, and they were forced to abandon
two of the Birds of North America volumes, which were left in the Special Collections Library, atop
the pink bed sheet. They also abandoned other volumes, later, while fleeing from the librarians.
        To return to the story, Lipka and Borsuk had, in a matter of minutes, collected these seven
objects — except for the two Birds of North America volumes that they had abandoned on the pink
bed sheet, and one of the three Quadrupeds of North America volumes, which had become stuck in
its drawer — and were preparing to abscond with them. According to the (revised) plan, they would
take the “employee-only” elevator down to the first floor and escape through an emergency exit,
where Allen was waiting in a van (which they dubbed the “GTAV,” i.e., the “get to and away
vehicle”) to drive them home to stash the “loot.” Reinhard was standing watch across the street.
         Apparently Lipka and Borsuk had some difficulty operating the elevator, however. Head
librarian Susan Brown was in the library’s basement at the time and, prompted by the unexpected
“ding” of the elevator’s opening doors, she turned her attention to see who would be using the
elevator. She was startled when the doors opened to reveal not employees, but Lipka and Borsuk,
in their heavy coats and gloves, holding some of the library’s most prized and valuable possessions.
Realizing that something was amiss, Ms. Brown started for the elevator, but Lipka and Borsuk
quickly got the doors closed and the elevator moving again. Alarmed, Ms. Brown ran up the stairs
to Special Collections in search of Mrs. Gooch. Meanwhile, Mrs. Gooch had realized that, due to
the department’s security measures, Lipka and Borsuk could not re-enter the Special Collections
Department from the elevator, and she had begun to free herself to call for help. She yelled to Susan
Brown that they were being robbed, and Ms. Brown wheeled around to pursue the robbers.
         She caught up to them in a stairwell where they were attempting to open the emergency exit
and, surprised by her arrival and aggressive confrontation, they dropped several objects —
specifically, the two remaining volumes of the Birds of North America four-volume set (they had
left two volumes atop the pink bed sheet in the Special Collections Department) and the two
volumes of the Quadrupeds three-volume set (one of the three volumes had been left behind, stuck
in its drawer in the Special Collections Department). Lipka and Borsuk fled through the emergency
door carrying five objects (Hortus Sanitatis, the 20 pencil drawings, Synopsis of the Birds of North
America, Origin of Species, and Illuminated Manuscript), with Ms. Brown and other librarians in
hot pursuit. Lipka and Borsuk scrambled into the waiting van and Allen sped away, though not
before Ms. Brown had scratched the van with a key in an attempt to mark it for later identification.
Once the robbers had escaped, the police were called, but before the police could document the
crime scene, some librarians collected the discarded objects and returned them to their proper places.
       Allen, who had borrowed the van from an uncle or a cousin, let Lipka and Borsuk out several
blocks away, went to drop off the van, and returned to pick up Lipka and Borsuk in a different car.
The three of them went home and hid the stolen objects in the basement of their residence, in a
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                               Page 5
5104/5153/5154/5155/5157


“semi-hidden room” — the entrance to the room was disguised to conceal the fact that they had
marijuana growing in there. They then gathered up evidence related to the robbery, including
planning documents, the disguises, and the stun pen, and disposed of it all in a nearby dumpster.
Reinhard, who was enrolled at Transylvania University, stayed on campus to take an exam.
        Having told their parents that they were going on a ski trip over Christmas break, the four
men left Lexington on Sunday, December 19, 2004. But they actually drove to New York City to
keep their appointment at Christie’s and have the objects appraised. On December 21, 2004, Lipka
and Reinhard, claiming to be “Mr. Stephens” and “Mr. Williams” — representatives of “Walter
Beckman,” who they described as “a very private individual who was interested in selling some rare
books through Christie’s private sales service” — met with Christie’s representative Melanie
Halloran. After reviewing the objects for approximately 15 minutes, Ms. Halloran agreed that
Christie’s could sell the objects for “Mr. Beckman.” Reinhard gave Ms. Halloran his cell phone
number so that she could contact him and the four men returned home with the objects.
        Meanwhile, police were investigating the emails that “Walter Beckman” had sent to Mrs.
Gooch from the account “Beckmanwalter@yahoo.com.” Yahoo account records immediately
revealed the series of emails between “Beckman” and Christie’s, and through some further
investigation, the police determined that the emails had been sent from a computer lab at the
University of Kentucky. By January 2005, the police, in concert with the FBI, had contacted
Christie’s and spoken with Ms. Holloran, who gave them the cell phone number that Reinhard had
given her at the close of the December 21, 2004, meeting. By early February 2005, the police had
linked that number to an account held by Reinhard’s father and had determined that Reinhard was
the primary user of that particular number. Following these leads, the police put together photo
lineups and positively identified Lipka and Reinhard. This led to search and arrest warrants.
         Police executed the warrants on February 11, 2005, apprehended the four men, and recovered
all five objects (Hortus Sanitatis, the 20 pencil drawings, Synopsis of the Birds of North America,
Origin of Species, and Illuminated Manuscript) undamaged. Police also recovered three stun guns
(though not the “stun pen” allegedly used in the robbery), notes pertaining to planning of the
robbery, and clothes worn by the men to the robbery and the meeting at Christie’s. A federal grand
jury indicted each of the men on six counts: (1) conspiracy to commit robbery, in violation of 18
U.S.C. § 1951(a), with a statutory maximum term of 20 years in prison; (2) aiding and abetting
robbery,§ 1951(a), 20 years; (3) conspiracy to commit offenses against the United States, § 371, five
years; (4) aiding and abetting the theft of objects of cultural heritage, § 668(b)(1) & (2), 10 years;
(5) aiding and abetting transportation of stolen goods, § 2314, 10 years; and (6) aiding and abetting
possession and concealment of stolen goods, § 2315, 10 years. They each pleaded guilty to all
counts on April 21, 2005, and the court released them on their own recognizance pending
sentencing.
        In March 2005, Allen and his attorney had contacted the government to offer information
that they hoped would lead to a reduction in Allen’s prison sentence, pursuant to U.S.S.G. § 5K1.1,
on the premise that the information would provide “substantial assistance” in the investigation and
prosecution of other, unrelated offenses. On March 8 and 15, 2005, Allen and his attorney met with
the Assistant United States Attorney (AUSA) handling the case. Prior to the exchange of any
information, the parties signed a “cooperation agreement,” which characterized the meetings as “off
the record” and specified that Allen would receive direct-use immunity for any information
provided, but acknowledged that the government could pursue any leads obtained and could cross
examine Allen with the information if he testified in a manner contrary to the information. State
prosecutors were also included in the second meeting, to share the information and ensure direct-use
immunity from state prosecution as well. Once Allen and his attorney were satisfied with the
immunity agreement, Allen offered information about certain illegal activities — burglaries,
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                              Page 6
5104/5153/5154/5155/5157


gambling, blackmail, and drug dealing — in which he and others, including certain co-defendants,
had been involved or about which he had knowledge. Detectives verified some of the information,
but ultimately, neither the state prosecutors nor the AUSA was interested. Finding that the
information was not of any particular use to the government, the AUSA declined to file a § 5K1.1
motion.
         In October 2005, at a hearing concerning pre-sentencing motions, the district court judge
revealed that the AUSA had disclosed to the probation office much of the information given by
Allen during the “off the record” meetings in March. And a probation officer had, in turn, relayed
this “off the record” information to the district court judge. The AUSA candidly admitted that he
had disclosed the information to the probation office for the express purpose of having it included
in the Presentence Investigation Report (PSR). Allen moved the court to find the AUSA in breach
of the cooperation agreement and sought sanctions for that breach, on the theory that he feared
retaliation for his disclosures, that the breach had tainted the PSR, and that the breach had
undermined the effectiveness of his attorney, who had recommended the meeting and disclosures.
The district court stated that she thought the AUSA had “dealt unfairly” with Allen by leading him
to believe that his information was of value (and would thus likely lead to a § 5K1.1 motion), but
the AUSA had not breached the agreement, and consequently, the court denied the motion. The
district court did, however, order that the information be omitted from the PSR and stated explicitly
and emphatically that she would not rely on that information in calculating the guidelines or
imposing sentence.
         With regard to sentencing, Allen argued that there was no actual loss, based on the theory
that all of the objects were recovered undamaged, and argued against the government’s use of the
estimated values of the objects, see U.S.S.G. § 2B3.1(b)(7). Allen also argued for reduction of his
sentence on the theory that he was only a “minor participant.” See U.S.S.G. § 3B1.2(b).
         All four defendants argued against an enhancement for use of a dangerous weapon on the
theory that the “stun pen” was not actually dangerous. See U.S.S.G. § 2B3.1(b)(2)(D). The
government opposed these arguments, and a debate ensued about which objects should be used for
the valuation: just the five actually removed from the library proper (i.e., Hortus Sanitatis, the 20
pencil drawings, Synopsis of the Birds of North America, Origin of Species, and Illuminated
Manuscript); or the objects removed from the Special Collections Department (i.e., the above five,
plus the two volumes of Birds of North America and two volumes of Quadrupeds that were dropped
in the stairwell, although it was unknown exactly which volumes these were, because librarians had
returned them to their proper places before the police could document the crime scene); or all seven
objects targeted by Lipka and Borsuk. Each of these options resulted in a different valuation, and
because it was unknown which volumes were actually removed from the Special Collections
Department and individual volumes have different values, a debate ensued over the appropriate
estimated value of this middle option.
       In summary, the three options for deciding which objects to include in the tabulation, for
valuing the objects, and for calculating the advisory sentencing guidelines, look like this:
       1. All seven of the targeted objects:            $5,760,000 (18-level enhancement).
       2. Just those removed from the Special Collections Department (four unspecified
          volumes from the Birds of North America and Quadrupeds collections):
           Government’s value estimate:                 $3,285,000 (18-level enhancement),
           Defendants’ value estimate:                  $1,985,000 (16-level enhancement).
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                               Page 7
5104/5153/5154/5155/5157


       3. Just those removed from the library:          $ 735,000 (14-level enhancement).
See U.S.S.G. § 2B1.5(b)(1)(B) (referring to § 2B1.1(b)(1)). In calculating an advisory guideline
range for inclusion in the PSR, the probation department had used the defendants’ estimate for
option two, which resulted in a 16-level enhancement and a preliminary range of 108 to 135 months
in prison. The court, however, in conducting its own calculations, determined that it would value
the loss based on only the five objects actually removed from the library (i.e., option three), which
led to a 14-level enhancement, see U.S.S.G. § 2B1.5(b)(1)(B) (referencing § 2B1.1(b)(1)(H), a 14-
level enhancement for a loss of $400,000 to $1,000,000), and a guideline range of 87 to 108 months.
        In calculating this range, the court denied Allen’s argument that he was merely a minor
participant and the defendants’ argument that the stun pen was not a dangerous instrument. The
court imposed the same sentence on all four men: 87 months in prison (the low end of the range).
Allen appealed, arguing that the court erred by refusing to sanction the government for breaching
the cooperation agreement (i.e., by refusing to award a downward departure as a remedy for the
breach), by declining to characterize Allen as a “minor participant,” and by finding the stun pen a
dangerous instrument. The other three defendants also appealed, arguing only that the court had
erred by declaring the stun pen to be a dangerous weapon. The government cross appealed, arguing
that the court erred by excluding the objects dropped in the stairwell from its valuation of loss, and
correspondingly, from its computation of the sentencing range. We find no merit to any of
defendants’ arguments, but because we find that the government’s argument does have merit, we
will remand for resentencing in conformity with this opinion.
                                                 II.
         In an appeal from a sentencing order, we must determine whether the district court’s
determination was reasonable — both procedurally and substantively. Gall v. United States, 552
U.S. --, 128 S. Ct. 586, 597 (2007). Procedural reasonableness requires that we “ensure that the
district court committed no significant procedural error, such as failing to calculate (or improperly
calculating) the [United States Sentencing] Guidelines range.” Id. Only if the district court’s
sentencing decision is procedurally reasonable, do we then consider the substantive reasonableness.
Id. In the present case, we find the sentencing decision procedurally unreasonable, and therefore,
we do not reach the question of substantive reasonableness, with its associated presumption of
reasonableness for sentences falling within the guidelines range. See Rita v. United States, 551 U.S.
--, 127 S. Ct. 2456, 2462 (2007). We review the district court’s application of the Sentencing
Guidelines de novo and the district court’s findings of fact for clear error. United States v.
Davidson, 409 F.3d 304, 310 (6th Cir. 2005); United States v. Tocco, 306 F.3d 279, 284 (6th Cir.
2002).
                                                 A.
       Allen argues that the district court erred by refusing to reduce his sentence as a sanction for
the government’s alleged breach of his cooperation agreement. We disagree.
        Allen contends that the AUSA breached the cooperation agreement when he relayed Allen’s
self-incriminating information — proffered to the AUSA in an attempt to obtain a § 5K1.1 motion
for downward departure — to the probation department for inclusion in the PSR. The district court
ruled that the agreement had not been breached, in that the information was not actually included
Nos. 06-5077/5079/5103/                 United States v. Allen, et al.                                             Page 8
5104/5153/5154/5155/5157


in the PSR or used against Allen in any way.1 The district court also held that the AUSA did not
act in “bad faith” when he disclosed the information, so there was no basis for sanctions.
        The question looms as to whether an AUSA breaches a cooperation agreement by disclosing
a defendant’s proffered information in a manner other than as expressly provided for in the
agreement, such as a disclosure to the probation department for inclusion in the PSR. But, as it turns
out, that question is of little moment in this case and we need not decide it now. That is, even if the
AUSA breached the agreement, we reach the same conclusion as the district court did with regard
to harm — Allen cannot show any harm, inasmuch as the information was neither included in the
PSR nor relied upon by the district court in calculating and imposing Allen’s sentence.
        Allen contends that a “cooperation agreement” is the same as, or analogous to, a “plea
agreement,” and, citing Cohen v. United States, 593 F.2d 766 (6th Cir. 1979), and Santobello v. New
York, 404 U.S. 257 (1971), he argues that he need not show harm because the breach of a “plea
agreement” may warrant resentencing even without any consequential harm. In Cohen, 593 F.2d
at 771, we quoted Santobello’s reasoning — “when a plea rests in any significant degree on a
promise or agreement of the prosecutor, so that it can be said to be a part of the inducement or
consideration, such promise must be fulfilled” — and we explained that “the touchstone of
Santobello is whether the prosecution met its commitment [to make a sentencing recommendation]
and not whether the court would have adopted the government’s recommendation.” The key phrase
here is “must be fulfilled,” which is to say that the defendant is entitled to specific performance of
the promise.
         But the Cohen-and-Santobello reasoning does not fit the facts of this case. There was no plea
agreement in this case, there was no quid pro quo to Allen’s entry of his plea, and there was no
sentencing recommendation for the AUSA to fulfill, the sentencing court to consider, or this court
to order the government to perform. The AUSA’s promises of § 5K1.1 consideration and direct-use
immunity were not “part of the inducement or consideration” for Allen’s entry of his guilty plea and
it cannot be said that the “plea rests in any significant degree on a promise or agreement of the
prosecutor.” See id. Instead, the AUSA, desirous of Allen’s secret information, promised: (1) to
seek a sentence reduction, if the information were deemed worthy; and (2) not to use the information
against Allen, except under certain circumstances. As the information was not deemed worthy, the
first promise is not at issue. Similarly, neither of the exceptions is at issue. The result is that Allen
disclosed the information in exchange for the AUSA’s promise not to use that information against
him and, despite the disclosure by the AUSA, it is undisputed that the information was not used
against him; it was omitted from the PSR and ignored by the sentencing judge. Specific
performance of the agreement would entitle Allen to no more than he has already received.
        Under these facts, the absence of harm renders the claim not actionable, and the (presumed)
breach offers no basis for this court to order “resentencing,” which is the only remedy sought.2 To
be sure, Allen is decidedly vague in his prayer for relief, stating only: “Mr. Allen requests that his
sentence be vacated and the matter remanded for resentencing, with a specific directive that the


         1
           To be clear, the district court was emphatic that this information was not used against any of the four
defendants in any way. Thus, while this subsection is specifically directed at Allen — as it is prompted by Allen’s
specific appeal — all of the findings, reasoning, and conclusions related to Allen apply equally to the other three.
         2
          Allen also claimed that, in addition to tainting the sentencing, the disclosure put him in fear of retaliation and
undermined the effectiveness of his attorney. But, according to the record, he has sought no relief based on these alleged
harms — he has not moved for protection from his co-defendants, nor has he replaced his attorney. Indeed, he was
appointed an appellate attorney, but successfully moved the court to replace that attorney with his trial attorney for the
duration of this appeal. Therefore, we decline to consider these claims further.
Nos. 06-5077/5079/5103/               United States v. Allen, et al.                                       Page 9
5104/5153/5154/5155/5157


sentencing judge consider remedies and sanctions for the AUSA’s breach of the cooperation
agreement.” Allen was more specific in his plea to the district court, requesting that the district
court: (1) strike the AUSA’s sentencing memoranda; (2) strike the AUSA’s objections to the PSR;
(3) deny the AUSA the opportunity to express 3any opinion on sentencing; (4) deny the AUSA any
cross-examination of Allen’s proffered expert ; (5) grant Allen a “minor participant” downward
departure; and (6) grant an additional downward departure as a sanction for the breach. Each of
these professed “remedies” involves resentencing, however, and, as noted earlier, Allen cannot
demonstrate, or even point to, any error in his sentence attributable to a breach of the agreement.
        It is also noteworthy that Allen never requested — and indeed declined numerous invitations
to request — that the district court judge recuse herself from this case or the sentencing. Thus,
insinuations of latent “unfairness” at the hands of the sentencing judge are improper and unseemly.
In actuality, Allen merely seeks to sanction the AUSA — to Allen’s benefit — for conduct that may
have been improper, but which resulted in no harm. This is not a legal basis for resentencing.
        Ordinarily, we review the denial of a motion for sanctions for an abuse of discretion. See
In re Downs, 103 F.3d 472, 480 (6th Cir. 1996) (discovery sanctions); Hood v. Smith’s Transfer
Corp., No. 98-5917, 1999 WL 685920, *2 (6th Cir. Aug. 26, 1999) (bankruptcy sanctions). We see
no reason to treat this review differently. An abuse of discretion occurs when the district court relies
on clearly erroneous findings of fact, improperly applies the governing law, or uses an erroneous
legal standard. United States v. Lineback, 330 F.3d 441, 443 (6th Cir. 2003). Allen points to no
contentious facts, improper application of the law, or erroneous legal standard; Allen merely
believes — and urges this court to agree — that the AUSA’s disclosure is deserving of sanctions.
       This argument is without merit.
                                                        B.
        Allen argues that the district court erred by refusing to characterize him as a “minor
participant” and reduce his sentence accordingly. We disagree.
        The sentencing guidelines instruct the district court to decrease a defendant’s offense level
based on the defendant’s role in the offense: “If the defendant was a minimal participant in any
criminal activity, decrease by 4 levels[;] [i]f the defendant was a minor participant in any criminal
activity, decrease by 2 levels[; and,] [i]n cases falling between [“minimal”] and [“minor”], decrease
by 3 levels.” U.S.S.G. § 3B1.2. On appeal, Allen pleads for a three-level decrease.
        A “minimal participant” is one “who plays a minimal role in concerted activity.” Id. at
Application Note 4. Those dubbed “minimal participants” are “plainly among the least culpable of
those involved in the conduct of a group. . . [based on a] lack of knowledge or understanding of the
scope and structure of the enterprise and of the activities of others [within the group].” Id. Allen
conceded to the district court that he cannot be characterized a “minimal participant.”
        A “minor participant” is a defendant “who is less culpable than most other participants, but
whose role could not be described as minimal.” Id. at Application Note 5. Allen argues that he was
the least culpable of the four, and he should therefore receive a three-level reduction (for something




       3
           The court did prohibit the AUSA from using the proffer information in cross-examining Allen’s expert.
Nos. 06-5077/5079/5103/               United States v. Allen, et al.                                         Page 10
5104/5153/5154/5155/5157


more than “minor participant” but less than “minimal participant”).4 Allen deems himself less
culpable because: (1) his ideas and suggestions were routinely rejected during the planning stages,
(2) he had no contact with the “public” during either the robbery or the meeting with Christie’s, and
(3) he was relegated to conducting surveillance, driving the get away car, and accompanying the
others on their trip to New York. Thus, according to Allen, his role was not “indispensable,” and
he should be punished less severely than the other three participants.
         The government responds by reminding us that the degree of participation and culpability
is a factual determination entitled to review for only clear error. See United States v. Harris, 397
F.3d 404, 409 (6th Cir. 2005). With this in mind, the government points out that Allen was
responsible for: (1) visiting the library prior to the robbery to gather intelligence, such as staffing
and security; (2) conducting a “stake-out” of the library to gather even more intelligence; (3)
developing the escape route; (4) obtaining and driving the escape vehicle; (5) arranging hotel
accommodations in New York; and (6) helping to finance the operation. On Thursday, December
16, Allen — like the other three — went to the library dressed in an “old man” costume. On Friday,
December 17, Allen drove the get-away vehicle and ensured the escape from the pursuing librarians,
before helping to hide the stolen objects in his residence and dispose of the evidence from his
residence. And, Allen helped transport the stolen objects to Christie’s in New York and back to
Kentucky.
        There is no basis for the claim that the district court clearly erred by finding that Allen was
just as culpable as the other three participants. This argument is without merit.
                                                          C.
       All four defendants argue that the district court erred by finding that the use of the “stun
pen,” under these circumstances, justified the dangerous weapon enhancement. We disagree.
         The sentencing guidelines, with regard to “cultural heritage resources,” specify a two-level
enhancement “if a dangerous weapon was brandished or its use was threatened.” U.S.S.G.
§ 2B1.5(b)(6). A “dangerous weapon” includes even “an object that is not an instrument capable
of inflicting death or serious bodily injury but closely resembles such an instrument; or the defendant
used the object in a manner that created the impression that the object was such an instrument.”
U.S.S.G. § 1B1.1, Application Note 1(D)(ii). The district court found that because the defendants
used the stun pen on Mrs. Gooch, a “dangerous weapon was brandished [and] its use was
threatened,” and applied the two-level enhancement. The defendants protest this finding.
        We review this dangerous-weapon finding for clear error. United States v. Rodriguez, 301
F.3d 666, 668 (6th Cir. 2002). In the district court, however, the issue was not whether the stun pen
was used; rather, “[t]he ultimate inquiry [was] whether a reasonable individual would believe that
the object is a dangerous weapon under the circumstances.” Id. (explaining that a styrofoam box
was reasonably regarded as a bomb, based principally on the robber’s conduct); see also United
States v. Woodard, 24 F.3d 872, 874 (6th Cir. 1994) (finding that a toy gun was reasonably regarded
as a real gun). Thus, the question for us is whether the district court clearly erred in finding that a
reasonable person would have believed that the stun pen, as brandished and used by Lipka and
Borsuk during the robbery, was capable of inflicting serious bodily injury.


         4
           The absurdity of this argument should be apparent on its face. If, for example, the robbery had taken a
murderous turn involving a shoot out, and the other three, being far better marksmen, had each shot four victims, while
Allen’s poor aim had allowed him to shoot only one, then — under Allen’s least-culpable-participant theory — he would
be entitled to downward departure, inasmuch as he would clearly be the least culpable of the four. We think not.
Nos. 06-5077/5079/5103/              United States v. Allen, et al.                                      Page 11
5104/5153/5154/5155/5157


         In the district court, the defendants produced an expert to testify that the stun pen used in this
robbery — advertised as the “Black Cobra 150,000 Volt Stun Gun Pen” — is actually capable of
producing no more than 8,000 volts (it is powered by two AAA batteries), and is therefore incapable
of causing serious injury, unless it is, perhaps, poked directly into someone’s eye. The government
did not dispute this assessment and the actual dangerousness of this stun pen is not at issue. The
issue is whether this stun pen could reasonably be perceived as being capable of inflicting serious
bodily injury, and the defendants contend that it could not. In his brief on appeal, Allen argues: (1)
that the stun pen “did not resemble a weapon, but instead resembled a pen”; (2) “[a]t no time did any
of the defendants represent this object as a weapon, or verbally claim they had a weapon”; and (3)
Mrs. Gooch “never saw the weapon and never felt it.” The other defendants have argued that the
district court improperly relied on Mrs. Gooch’s subjective fear of the stun pen and that her
subjective fear was “irrational,” because, they argue, no reasonable person could fear that this
particular device, as used in these circumstances, could inflict serious bodily injury.
        Recall that Lipka and Borsuk wrestled Mrs. Gooch to the ground while zapping her in the
arm with stun pen, which caused Mrs. Gooch to feel a tingling sensation and left a small bruise,
though it did not cause any significant pain or lasting harm. Mrs. Gooch testified that, while being
subdued, she felt the tingling, heard an electric humming and popping noise, and feared being
zapped. She also testified that Lipka warned her: “B.J., if you just keep on struggling, it will only
hurt more. Do you want it to hurt more?” The “it” was presumably the zapping from the stun pen.
Mrs. Gooch submitted largely because of her fear of the stun pen and Lipka’s evident willingness
to use it to inflict further pain, i.e., his promise that “it will only hurt more.”
         Allen’s contention that the stun pen “did not resemble a weapon, but instead resembled a
pen” is clearly a factual question for the district court and we have no basis or ability to reconsider
that question on appeal. Allen’s second contention, that “[a]t no time did any of the defendants
represent this object as a weapon, or verbally claim they had a weapon,” is simply not true. None
of the defendants has ever — until now — disputed that Lipka said “B.J., if you just keep on
struggling, it will only hurt more. Do you want it to hurt more?” The clear representation of this
statement was that he had a weapon, was using the weapon, and was prepared to use it more, to
inflict more pain, unless she submitted. Finally, while it may be true that Mrs. Gooch never actually
saw the pen, she certainly felt it, at least according to her testimony, which was unrefuted.
        This argument is without merit.
                                                        D.
      The government argues that the district court erred by considering only the objects actually
removed from the library building in tabulating the loss for its sentencing calculation. We agree.
        The government contends that the district court erred by omitting from its loss computation
the two volumes of Birds of North America and the two volumes of Quadrupeds          that Lipka and
Borsuk dropped in the stairwell when they were assailed by Ms. Brown.5 From this starting point,
the value of the loss — even under the defendants’ valuation estimates — would have been over
$1,000,000 rather than $735,000; the sentence enhancement would have been 16 rather than 14; and
the advisory guideline range would have been 108 to 135 months rather than 87 to 108 months.




        5
           On appeal, the government does not argue for inclusion of the two volumes of Birds of North America that
were left atop the pink bed sheet or the third volume of Quadrupeds that was stuck in its drawer.
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                               Page 12
5104/5153/5154/5155/5157


        We review a district court’s interpretation and application of the sentencing guidelines
de novo, though we review the district court’s findings of fact for clear error. See Tocco, 306 F.3d
at 284; Davidson, 409 F.3d at 310. In the instant case, the district court was clearly interpreting and
applying the sentencing guidelines, and her explanation is worth quoting at length:
              With regard to the amount of loss, back to your argument on [U.S.S.G. § ]
       2X1.1, which I think you may have conceded, but I’m not really sure. And [] these
       are complex guidelines, I don’t doubt that.
                But let me just say 2X1.1 talks about intended offense conduct. There is no
       leap[,] logically, from that phrase ‘intended offense conduct’ in 2X1.1 to the measure
       of loss, intended loss, in 2B1.1. You simply – and this is not a joke. I don’t joke at
       sentencings. You just can’t get there from here. You can’t get to 2B1.1 [from]
       2X1.1 under the facts of this case as I understand them.
              This is the theft of a cultural heritage object. That points us to Section 2B1.5.
       There is no intended loss component under 2B1.5. It just talks about what is the
       value of the cultural heritage objects. Value of what, and we’re led back to the
       question[:] is it intended loss or what is taken.
                The Court finds that the measure in 2B3.1 [] is the items taken from the
       institution, the museum, the entity that was robbed.
                And the Court adopts the position put forward by [the defendants’ counsel]
       that [‘taken’] means taken from Transylvania University Library.
              And so that means I don’t really have to get into the valuation on the Birds
       of America or the Quadrupeds, because those items remained in Transylvania
       University Library.
             That means that the valuation will be the $735,000 worth of books that the
       Defendants escaped with.
             I also don’t have to talk about whether they were scared off or whether it was
       complete, because of what I said about 2X1.1.
                I rely on [United States v. Parker, 903 F.2d 91 (2d Cir. 1990)] and [United
       States v. McCarty, 36 F.3d 1349 (5th Cir. 1994)] to a certain extent. I’ve already
       cited those cases here today. But Parker talks about removal from its rightful owner.
       It is a dominion and control issue, but the notion is what is removed from the zone
       of control of Transylvania University Library and those big volumes, and it may
       have been take what they can carry. That may have been the intent, but I do not so
       find. I just find that the measure of loss is what was taken, and that is the $735,000
       worth.
                And let me [] distinguish some things here. To make the dividing line, or the
       line of demarcation [t]he door of the Special Collections Library in my mind is to
       create an artificial distinction. [A]nd also to make the dividing point at the cabinet
       makes an artificial distinction. [U]nder these guidelines, these Defendants are
       supposed to have taken things. For whatever reason they didn’t take the others out
       of the library. I do rely on the fact that other librarians came and put those volumes
       back where they belong. They were still within the zone of control of Transylvania
       Library.
Nos. 06-5077/5079/5103/                  United States v. Allen, et al.                                             Page 13
5104/5153/5154/5155/5157


                   Relying on Parker I find that the amount of loss here was $735,000.
So, to summarize: the district court held that “loss” in the table in U.S.S.G. § 2B1.1(b)(1) constitutes
things that have been “taken,” pursuant to § 2B3.1, and — purporting to rely on Parker and McCarty
— “taken” means removed from “the zone of control,” which the district court, in this case,
delineated as the library building proper. Because we review this interpretation       and application
de novo, we need not dwell on the court’s reasoning or reading of precedent,6 but may start anew.
        The government urges two theories on appeal: (1) that the objects to be included in the
tabulation are those that the robbers intended to take, that intent being evident from the specific
identification of those objects in the communications with Christie’s and Mrs. Gooch prior to the
robbery as well as the handling of those same objects during the robbery; and (2) “taking” includes
even those objects abandoned during the course of the escape. We consider each in turn.
        The sentencing guidelines specifically address the theft of “cultural heritage resources,”
stating: “If the value of the cultural heritage resource . . . exceeded $5,000, [then] increase [the base
offense level of eight (8)] by the number of levels from the table in § 2B1.1 (Theft, Property
Destruction, and Fraud) corresponding to that amount.” U.S.S.G. § 2B1.5(b)(1)(B). The application
notes to § 2B1.5 provide instruction for assigning or estimating the value of “cultural heritage
resources,” see Application Note 2, but offer no insight on the question of which objects disturbed
during a robbery to include in the tabulation. The “table in § 2B1.1” provides a corresponding
“increase in [offense] level” for different ranges of “loss,” and has the following application note:
         General Rule – Subject to the exclusions in subdivision (D) [i.e., incidental costs, not
         applicable in this case], loss is the greater of actual loss or intended loss.
         ‘Actual loss’ means the reasonably foreseeable pecuniary harm that resulted from the
         offense.
         ‘Intended loss’ (I) means the pecuniary harm that was intended to result from the
         offense; and (II) includes intended pecuniary harm that would have been impossible
         or unlikely to occur (e.g., as in a government sting operation, or an insurance fraud
         in which the claim exceeded the insured value).
U.S.S.G. § 2B1.1(b)(1) & Application Note 3(A)(i) & (ii) (edited for clarity and brevity).
         To recap: the theft of “cultural heritage resources” implicates § 2B1.5, which instructs the
district court to apply the table in § 2B1.1(b)(1), the application note to which defines loss as “the
greater of actual loss or intended loss.” In the present case, the greater of the two is clearly the
inclusion of all the objects the robbers intended to take, which was all seven objects at a total value
of over $5 million. Based on the table in § 2B1.1(b)(1), this represents an enhancement of 18 levels.
        The question left open by the foregoing analysis is whether § 2B1.1’s definition of “loss”
is the proper definition under the circumstances, or whether another definition would be more
appropriate. Specifically, the guideline for “Robbery” defines loss as “the value of the property
taken, damaged, or destroyed,” and includes no provision for “intended loss.” U.S.S.G. § 2B3.1
Application Note 3. Certainly “Robbery” (§ 2B3.1) is a more specific offense than “Offenses
Involving Stolen Property” (§ 2B1.1), and there is no dispute that this case involved a robbery.


         6
          None of the cases cited by the district court, cited in this opinion, or cited in any of the parties’ briefs refer to
a “zone of control.” This is, in fact, a concept that was heretofore entirely unknown to federal-sentencing case law.
Nos. 06-5077/5079/5103/           United States v. Allen, et al.                                 Page 14
5104/5153/5154/5155/5157


      Prior to 2001, both guidelines used the same definition, i.e., “the value of the property taken,
damaged, or destroyed,” although § 2B1.1 contained additional explanation, including:
        In the case of a partially completed offense (e.g., an offense involving a completed
        theft that is part of a larger, attempted theft), the offense level is to be determined in
        accordance with the provisions of § 2X1.1 (Attempt, Solicitation, or Conspiracy)
        whether the conviction is for the substantive offense, the inchoate offense (attempt,
        solicitation, or conspiracy), or both[.]
In 2001, the Commission amended § 2B1.1 and redefined “loss” for crimes of Larceny,
Embezzlement, and Other Forms of Theft as “the greater of actual loss or intended loss.” The
commission did not change the definition for Robbery, however, explaining:
        Two referring guidelines (§§ 2B2.1 (Burglary of a Residence or a Structure Other
        than a Residence) and 2B3.1 (Robbery)) that use the definition of loss previously in
        § 2B1.1 [i.e., “the value of the property taken, damaged, or destroyed,”] will retain
        that definition of loss rather than the new loss definition in the consolidated guideline
        [i.e., “the greater of actual loss or intended loss”]. The existing definition has not
        proven problematic for cases sentenced under these guidelines.
Thus, it appears from this explanation that the Commission intended for Robbery (and Burglary)
cases to continue to be sentenced based on the value-of-the-property-taken definition.
        Consequently, the better analysis is: the crime of Robbery implicates § 2B3.1, which defines
loss as the value of the property actually taken; and the fact that the property taken consisted of
“cultural heritage resources” implicates § 2B1.5, which instructs the district court to apply the table
in § 2B1.1(b)(1), though without regard to its application note. In the present case, this leads to the
government’s second issue on appeal, which is how to define what was actually taken.
         The government argues that the items actually taken must include the two volumes of Birds
of North America and the two volumes of Quadrupeds that Lipka and Borsuk dropped in the
stairwell during their flight from the librarians. The district court, refusing to “create an artificial
distinction” by drawing a line at either the objects’ cabinet or at the Special Collections’ door,
instead drew an artificial line at the library door to the outside, and declared that the robbers actually
“took” only those objects they carried through that door, but not those they discarded, dropped, or
abandoned within the library. But, the ad hoc approach of choosing one arbitrary line in favor of
a different arbitrary line is inherently unfair, because it is incapable of principled explanation or
extension. Using the arbitrary line chosen by the district court yields this result: any (all) objects
dropped just outside the library door are to be counted, while those dropped just inside the library
are not, even though there is no realistic difference between the two scenarios other than the few
strides of a fleeing robber — the objects would still have been undamaged and the librarians would
still have returned them to their proper places before the police arrived to document the scene.
        In United States v. Parker, 903 F.2d at 105, the Second Circuit was asked to consider
whether certain cash left behind when robbers abandoned a stolen payroll car should be considered
taken. The court began: “Property removed from its rightful owner is properly considered taken
even if it is immediately thereafter recovered.” Id.; accord United States v. McCarty, 36 F.3d 1349,
1361 (5th Cir. 1994) (“There is no requirement that this amount [‘taken’] be offset by the amount
recovered, for the purposes of determining the offense level.”); see also United States v. Napier, 21
F.3d 354, 355 (9th Cir. 1994) (“When the defendant is apprehended in the process of the robbery,
the amount of the loss can mean the potential loss had he not been apprehended.”)
Nos. 06-5077/5079/5103/          United States v. Allen, et al.                                Page 15
5104/5153/5154/5155/5157


         The Parker court continued: “Plainly [the robbers] exercised dominion and control over the
[payroll] car and its contents. The fact that they did not transfer all of the cash from the stolen car
to their getaway car does not mean that they had not taken it.” Parker, 903 F.2d at 105. This same
reasoning appears in United States v. Cover, 199 F.3d 1270, 1276 (11th Cir. 2000), in which the
court was asked to consider whether to include certain funds left in a bank vault “that, but for the
intervention of the police, [the robber] would have successfully seized.” The Cover court counted
the abandoned cash, concluding that the robber had completed the acts necessary to seize the cash
(i.e., had exerted dominion and control), and the mere intervention of the police did not mean that
he had not “taken” the money for purposes of determining the offense level. Id.; accord United
States v. Manna, 92 F. App’x 880, 889 (3d Cir. 2004) (“Because, by definition, the recovered stolen
funds were not returned to the bank until after the robbery was committed and discovered, those
funds cannot operate to reduce the amount of ‘loss’ within the meaning of U.S.S.G. § 2B3.1(b)(1).”).
        In United States v. Cruz-Santiago, 12 F.3d 1 (1st Cir. 1993), the First Circuit was asked to
consider whether a car, seized by robbers and driven from the scene to another getaway vehicle, was
a robbery-related “loss” under the guidelines. Then Chief Judge Breyer, writing for the court,
began: “the Guidelines do not limit the Commentary’s word ‘taken’ to circumstances involving a
‘permanent’ deprivation of property.” Id. at 3. From that beginning, the court continued: “the
Guidelines here are concerned with punishment, not restitution; and, they consequently focus on the
fact that the offender’s behavior created a significant risk of loss — a risk that existed whether or
not the property owner eventually suffered harm.” Id. (citations omitted).
        Based on our reading of the cases and the guidelines, we hold that a robber “takes” an object,
for purposes of § 2B3.1, when the robber exercises dominion and control over that object, such that
the robber has completed the acts necessary to seize that object. In the present case, Lipka and
Borsuk took “dominion and control” over: (1) Hortus Sanitatis, (2) the 20 pencil drawings, (3)
Synopsis of the Birds of North America, (4) Origin of Species, (5) Illuminated Manuscript, (6) all
four volumes of Birds of North America, and (7) two of the three volumes of Quadrupeds. With the
exception of the third volume of Quadrupeds — which, we conclude, did not fall within their
dominion and control as they were unable to remove it from its drawer and complete the acts
necessary to carry that object away — the robbers collected all seven of the objects and prepared
to carry them away. During this time they clearly had dominion and control over these objects —
they moved them at will; they could have damaged them, destroyed them, hidden them, played with
them, or — as they did — prepared them to be carried away.
        When the mass of objects proved too cumbersome, they abandoned some and fled with the
rest — into the elevator, back out of the elevator, and towards the door. When they were caught and
assailed by Ms. Brown, they dropped some more objects, but not before they had carried them from
the Special Collections Department to the first floor exit, during which time they most assuredly had
the objects within their dominion and control, as they were carrying them away. Just because they
did not cross the library threshold with these objects does not mean they had not taken them.
Moreover, just because they did not cross the library threshold does not mean they did not exercise
dominion and control. Ordinarily, these objects would not be allowed out of the secure Special
Collections Department — it was only by Lipka’s and Borsuk’s exercise of dominion and control
that the objects were removed from Special Collections to the first-floor stairwell.
        Thus, we conclude that the objects to be used for the valuation of loss include the five objects
actually removed from the library proper (i.e., Hortus Sanitatis, the 20 pencil drawings, Synopsis
of the Birds of North America, Origin of Species, and Illuminated Manuscript), as well as the two
volumes of Birds of North America and two volumes of Quadrupeds that were dropped in the
stairwell. Note that the other two volumes of Birds of North America, those left atop the pink bed
sheet, are not being excluded because they were not “taken” — they were — they are excluded
Nos. 06-5077/5079/5103/         United States v. Allen, et al.                            Page 16
5104/5153/5154/5155/5157


because the government has not pressed this position on appeal, and we will not do so now on our
own initiative. Based on this measure of loss, the value — even under the defendants’ valuation
estimates — is more than $1,000,000, the sentence enhancement is 16 rather than 14, and the
advisory guideline range is 108 to 135 months rather than 87 to 108 months. Consequently, we must
remand to the district court to reconsider its sentence in light of this opinion.
                                                III.
       Accordingly, we AFFIRM the district court’s conclusions that the government did not
breach the cooperation agreement it had with Allen; that Allen was not a “minor participant” in the
offense; and that the use of the “stun pen” justified an enhancement for use of a dangerous weapon.
Because we find, however, that the district court erred in its calculation of loss for purposes of
determining the offense level — and, therefore, the advisory guideline ranges — for each of the
defendants, we VACATE the sentences and REMAND for resentencing consistent with this
opinion.